FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SABRINA LAGUNA, an individual;             No. 12-55479
CARLOS ACEVEDO, an individual;
TERESA SALAS, an individual; ROES            D.C. No.
3–50, on behalf of themselves and in      3:09-cv-02131-
a representative capacity for all            JM-BGS
others similarly situated,
                  Plaintiffs-Appellees,
                                              ORDER
AMRIT SINGH,
                  Objector-Appellant,

                  v.

COVERALL NORTH AMERICA, INC., a
Delaware corporation;
ALLIED CAPITAL CORPORATION, a
Maryland corporation; ARES
CAPITAL CORPORATION, a Maryland
corporation; CNA HOLDING
CORPORATION, a Delaware
corporation; TED ELLIOTT, an
individual; DOES, 5–50, inclusive,
              Defendants-Appellees.


      Appeal from the United States District Court
          for the Southern District of California
    Jeffrey T. Miller, Senior District Judge, Presiding
2       LAGUNA V. COVERALL NORTH AMERICA, INC.

                    Filed November 20, 2014

Before: Ronald M. Gould and Jay S. Bybee, Circuit Judges,
          and Edward M. Chen, District Judge.*


                           COUNSEL

Shannon Liss-Riordan (argued), Licthen & Liss-Riordan,
P.C., Boston, Massachusetts; Monique Olivier, Duckworth
Peters Lebowitz Olivier, LLP, San Francisco, California, for
Objector-Appellant.

Raul Cadena & Nicole R. Roysdon, Cadena Churchill, LLP,
San Diego, California; L. Tracee Lorens & Wayne Alan
Hughes, Lorens & Associates, APLC, San Diego California,
for Plaintiffs-Appellees.

Norman M. Leon (argued), DLA Piper LLP, Chicago,
Illinois; Mazda K. Antia, Cooley LLP (argued), San Diego,
California; Jeffrey A. Rosenfeld & Nancy Nguyen Sims,
DLA Piper LLP, Los Angeles, California, for Defendants-
Appellees.

Theodore H. Frank, Center for Class Action Fairness,
Washington, D.C.; Adam Ezra Schulman, Student Press Law
Center, Arlington, Virginia, for Amicus Curiae Center for
Class Action Fairness.




 *
   The Honorable Edward M. Chen, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
      LAGUNA V. COVERALL NORTH AMERICA, INC.             3

                         ORDER

   The court has been advised that the parties have reached
a settlement in this action.         The appeal is hereby
DISMISSED AS MOOT, and the previously filed opinion
reported at 753 F.3d 918 (9th Cir. 2014) is VACATED.
Each party shall bear its own costs.